Citation Nr: 1214494	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  11-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to nonservice-connected pension.

2.  Entitlement to service connection for asthma.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from August 1983 to December 1983 and from October 1984 to April 1988.

This matter comes before the Board of Veterans' Appeal (Board) on appeal of an administrative decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied eligibility for nonservice-connected pension.

Also on appeal are an April 2010 RO rating decision that denied service connection for asthma and an October 2010 RO rating decision that denied entitlement to a TDIU.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On April 14, 2012, prior to the promulgation of a decision in the appeal for entitlement to nonservice-connected pension, the Board received notification from the appellant's representative that a withdrawal of this issue from appeal is requested.

2.  Asthma is not etiologically related to active service.

3.  The Veteran's only service-connected disability is not sufficient by itself to preclude her from obtaining or maintaining substantially gainful employment consistent with her education and industrial background.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to nonservice-connected pension are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Asthma was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue from Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran's representative submitted a letter to the Board that was received on April 14, 2012, in which the Veteran is characterized as having specifically withdrawn the issue of entitlement to nonservice-connected pension from her pending appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration in regard to that issue, and the Board accordingly does not have jurisdiction to review the appeal.  

The appeal in regard to that issue is therefore dismissed.

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The notification obligation in this case, to include the disability-rating and effective date elements of a service-connection claim, was accomplished by way of letters from the RO to the Veteran dated in May and June 2009; the Veteran had ample opportunity to respond prior to issuance of the rating decisions on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran received appropriate VA medical examination; she was notified of her entitlement to a hearing before the Board but did not request such a hearing.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of this appeal.  

The Veteran's representative recently submitted an informal hearing presentation arguing that the Veteran should be afforded new examinations on the issues of entitlement to TDIU and entitlement to service connection for asthma because the VA examinations in March 2011 (PTSD) and March 2010 (asthma) were allegedly deficient in reasons and bases supporting the conclusions of the examiners.  The Board disagrees.  As explained in detail below, careful review of these two examination reports shows that both examiners provided sufficient clinical rationale to support their respective conclusions.  The examination reports are accordingly adequate for decisions by the Board.   
Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Entitlement to Service Connection

Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Service treatment records (STRs) show no indication of asthma.  In September 1985, the Veteran complained of shortness of breath, but those symptoms were clinically attributed to strain of the abdominal wall musculature due to lifting.  In February 1987, she complained of pain with breathing associated with abdominal pain, and the clinical assessment was possible duodenal ulcer or ovarian abnormality.  In August 1987 she complained of chest tightening with exercise, but clinical examination was within normal limits and there is no notation of any underlying respiratory disorder.  In March 1988, immediately prior to her separation from service, the Veteran executed a self-reported Report of Medical History in which she specifically denied history of asthma or shortness of breath; the corresponding Report of Medical Examination shows clinical impression of the lungs and chest as "normal" on examination.

Private medical treatment records show an impression in February 1998 of chronic asthma, aggravated by a number of allergies.

The file contains a lay statement from the Veteran's mother (received in June 2009) attesting to the severity of the Veteran's respiratory symptoms.  The file also contains extensive VA and private treatment records showing the clinical severity of respiratory symptoms over time (pulmonary function tests, etc.) but silent in regard to any relationship of respiratory symptoms to service.

The file contains a letter from the Veteran's sister, received in December 2011, attesting to the Veteran's symptoms and also asserting the Veteran's symptoms had been present since her discharge from service.

The Veteran had a VA respiratory examination in January 2010 that is silent in regard to diagnosis or etiology.  Thereafter, the file was reviewed in March 2010 by a VA physician specializing in occupational medicine; the reviewer issued an opinion stating that the Veteran currently had asthma, but that none of her symptoms during service were signs or symptoms of asthma.  

The Veteran had a VA psychological examination in March 2010 during which she asserted she had asthma beginning in 1984, one year after enlistment, and continuing until the present.  The examining psychologist stated an opinion that anxiety disorder did not cause or aggravate asthma, but rather was a response to asthma (fear of suffocation).  

The Veteran and her previous representative have contended that the March 2010 psychological examination cited above should be accepted as medical evidence supporting service connection for asthma and that the psychological examination is more probative than the opinion of the medical reviewer.  The Board disagrees.  Plain reading of the psychological examination report shows the psychologist was recording the Veteran's self-reported history of asthma in order to comment on the relationship, if any, between such asthma and the Veteran's psychiatric condition; the psychologist was clearly not recording a medical opinion in regard to the etiology of asthma, which was both outside the scope of his expertise (not being a medical doctor) and also outside the scope of his review (which was confined to the etiology of the Veteran's psychiatric disorder).  

The Veteran's current representative has also asserted the VA review opinion (respiratory diseases) in March 2010 is inadequate because the VA occupational medicine physician who reviewed the file did not actually examine the Veteran.  Again, the Board disagrees.  The reviewer was asked to provide an opinion as to whether the Veteran's symptoms during service were manifestations of her current asthma; to this end the reviewer had available the Veteran's current examination report (January 2010), the Veteran's service treatment records and the Veteran's lay assertions of record, all of which were in the claims file and all of which were considered by the reviewer.  There is no indication that another physical examination would have yielded information needed by the reviewer in formulating the requested opinion, nor did the reviewer suggest that another physical examination would have been helpful in that regard.  

Thus, the competent and uncontroverted medical opinion of record, in the form of the VA reviewer's opinion, shows the Veteran's symptoms in service were not representative of asthma.  The Veteran has shown a present diagnosis of asthma, but there is no competent evidence of asthma during service and no medical evidence that the current asthma is etiologically related to service.

The Veteran contends, and the letter from her sister supports, that the Veteran has had chronic asthma since her discharge from service.  The Board must accordingly consider whether service connection is warranted under 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may provide eyewitness account of medical symptoms).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case the Board finds that neither the Veteran nor her sister is credible in reporting chronic asthma since discharge from service.  The Veteran is not credible because her current report of asthma symptoms during service is specifically belied by her specific denial of history of shortness of breath at the time of her separation; further, a private medical examination associated with the Social Security Administration (SSA) disability file noted the Veteran's credibility to be questionable, and the Veteran is shown to have been inconsistent in reporting her personal history during the course of her claim for service connection for PTSD (sometimes endorsing and sometimes denying sexual trauma during childhood and during service).  Similarly, the report of the Veteran's sister of the Veteran having "been this way ever since she came out of the military" is belied by the documented absence of symptoms, or history, at the time of the Veteran's discharge from service.  The Veteran's sister may be credible in reporting symptoms that began soon after the Veteran's discharge from service, but asthma is not one of the conditions listed in 38 C.F.R. § 3.309(a) that may be service-connected if manifested to a specified degree within the first year after discharge from service even if not shown during service.

In sum, based on the medical and lay evidence of record the Board finds the Veteran's claimed asthma is not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.  

Entitlement to TDIU

Applicable Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 .

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

Evidence and Analysis

The Veteran is service-connected for one disability:  PTSD and major depressive disorder NOS, rated as 70 percent disabling.  She accordingly meets the schedular criteria for a TDIU.

In her formal claim for TDIU, received in September 2008, the Veteran reported that she had last worked in August 2008 for Publix Supermarkets and Answer Excellence, Inc.  The Veteran did not identify any specific disability that caused her unemployment.   Thereafter, an SSA decision in June 2009 granted disability benefits based on myasthenia gravis, hypothyroidism, asthma and status post malignant melanoma of the right eye, effective from June 1, 2008; the Board notes that none of those disabilities are service-connected.  The Veteran's complete SSA disability file is of record, but nothing therein addresses unemployability as due to a psychiatric disability (psychiatric review in December 2008 found anxiety disorder diagnosed as claustrophobia, but not considered severe). 

The record demonstrates that the Veteran worked until August 2008 for two different firms: Publix Supermarkets and Answer Excellence, Inc.  In response to queries from the RO, Answer Inc. stated the Veteran had worked for that firm from July 2007 to August 2008 answering telephones and had been terminated for misconduct.  Publix Supermarkets responded the Veteran had worked for that firm's public service staff from August 2005 to August 2008 but did not provide any specific reason for the termination of employment.  

VA treatment records show the Veteran variously reported to medical providers that she had ceased working at Publix Supermarkets after being diagnosed with cancer  (VA domiciliary psychosocial assessment dated in February 2009) or due to pain from her myasthenia gravis (see VA psychological evaluation in January 2011).  In regard to Answer Excellence, it appears this was related to her involvement with theft and embezzlement from the company, (for which she indicated being sentenced to 30 years probation) (see VA PTSD examination in March 2011 and February 2009 domiciliary note cited above).   

The Veteran had a VA psychological examination in March 2010 in which the examiner diagnosed PTSD (for which the Veteran was subsequently granted service connection), single episode of major depressive disorder and anxiety disorder NOS.  The psychologist assigned a current Global Assessment of Functioning (GAF) of 55 and noted moderate-to-severe impairment in occupational and social functioning.  During examination the Veteran asserted that her anxiety disorder in combination with asthma rendered her unemployable, because if she did not have the asthma she would not have the anxiety and therefore could work.  In response, the psychologist stated the Veteran's inability to work was more directly related to breathing difficulties than to anxiety, based on the Veteran's report of anxiety attacks immediately following asthma attacks; she would then become depressed over stressors of unemployment and financial hardship.  The Veteran also had social withdrawal due to her fears of overexertion and consequent shortness of breath.  

The file contains an August 2010 letter from the Veteran asserting she could not hold a job because of inability to concentrate and flashbacks related to her trauma during service.  In support are letters dated in August 2010 attributed to the Veteran's daughter and her sister asserting the Veteran had been unemployed since 2008 due to difficulty concentrating, claustrophobia and distrust of authority figures, especially men.  Of note, all three letters are dated the same day and all have the same type font, and the letters attributed to the Veteran's daughter and sister are clearly written from a common template.  None of the three letters are signed.  Thereafter the Veteran's sister submitted a signed and handwritten letter in December 2011 asserting the Veteran was unemployable due to her asthma (as noted above, asthma is not a service-connected disability).

The Veteran had a VA PTSD examination in March 2011 in which the examiner diagnosed PTSD and depressive disorder NOS, and assigned a current GAF of 55.  The examiner stated that persons who experienced trauma can develop fear that can significantly impact employability if their symptoms or hypervigilance prevent them from actively engaging with others or working in a public place.  The examiner also indicated PTSD did not produce total occupational impairment.  

On review, the Board cannot find that the Veteran's PTSD, alone, renders her unable to obtain and maintain gainful employment.  The PTSD examiner stated that trauma such as experienced by the Veteran can "significantly impact" employability, but a high rating (in this case, the Veteran's PTSD is rated as 70 percent disabling) in itself is recognition that the impairment makes it difficult to obtain and keep employment; see Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Careful review of the VA mental health outpatient treatment notes relating to the Veteran's PTSD shows the Veteran to be unemployed and homeless, but does not show a degree of mental impairment on examination consistent with a finding of unemployability.  Further, none of the clinicians or examiners has asserted the Veteran to be unemployed or unemployable solely due to her service-connected PTSD.

The Board has considered the Veteran's GAF, which records the clinician's judgment of the individual's overall level of functioning, with 100 representing a high level of functioning and no psychiatric symptoms.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  In this case, the Veteran's GAF was 55 in September 2008, 45 in April 2009, 55 in March 2010, 49 in January 2011, and 55 in March 2011.

GAF scores between 51 and 60 indicate moderate symptoms or moderate difficulty functioning, e.g., conflicts with peers or co-workers.  GAF scores between 41 and 50 indicate serious symptoms or any serious impairment in social, occupational or school functioning, e.g., unable to keep a job.  "Unable to work" is associated with GAF scores between 31 and 40, and "no job" is associated with GAF scores between 21 and 30.  Quick Reference, supra, pg. 46-47.  The Veteran's GAF range from 45 (single instance) to 55 (most consistent score) thus approximates serious occupational impairment due to psychiatric symptoms but not actual unemployability.  
   
The Board does not consider the letters attributed to the Veteran's sister and daughter to be credible evidence of unemployability.  As noted, the letters are unsigned and clearly used the Veteran's letter as a common template (identical type font and page layout, and in significant part identical phrasing).  Given that the Veteran is self-reported to be serving a 30-year sentence for embezzlement, the Board questions the authenticity of these letters and accordingly assigns them no probative value.  

The Veteran's current representative recently filed an informal hearing presentation asserting that the March 2011 VA PTSD examination is ambiguous because it does not specifically state whether or not the Veteran's PTSD renders her unemployable.  The Board disagrees.  The report reflects a negative answer to that specific question: "Is there total occupational and social impairment due to PTSD signs and symptoms? No."  The GAF score assigned by the examiner is consistent with that conclusion, while at the same time that score, and the examiner's narrative acknowledges the impairment the disability obviously causes.  

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  Van Hoose, 4 Vet. App. 361, 363.  In this case, the Veteran is not shown to be unemployable due to the service-connected psychiatric disability alone.  Accordingly, the criteria for award of a TDIU are not met and the claim must be denied.


ORDER

The appeal for entitlement to nonservice-connected pension is dismissed.

Service connection for asthma is denied.

Entitlement to a TDIU is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


